PER CURIAM.
The State of Florida, for the use and benefit of Dade County, seeks reversal of a final judgment of the Circuit Court wherein that court vacated a final judgment of forfeiture previously entered in .an appearance bond forfeiture proceeding.1 The application for the remission of the forfeiture was filed more than six months after the judgment of forfeiture was entered.
As held by the Supreme Court of Florida in State Fire & Casualty Company v. State, Fla. 1956, 88 So.2d 274, under § 903.30, Fla.Stat., F.S.A., such application must be made within twenty-five days from the entry of the judgment, unless there is a showing that the bond forfeiture proceeding was fatally defective on jurisdictional grounds. The basis of the application for the remission of forfeiture was an order entered in the court in which the bond had been forfeited purporting to set aside the forfeiture. This latter order was entered more than four months after the entry of the final judgment in the Circuit Court enforcing the forfeiture. No showing has been made to bring this cause within the exception set forth in State Fire & Casualty Company v. State, supra. The order setting aside the final judgment is reversed and the cause remanded with directions to reinstate the final judgment enforcing the forfeiture which was dated May 11, 1959 and recorded in Minute Book 410, at page 367. See also Crompton v. State, Fla.1955, 78 So.2d 692; Capitol Indemnity Insurance Company v. State, Fla.1956, 86 So.2d 156.
Reversed and remanded.
PEARSON, Acting Chief Judge, CARROLL, CHAS., J., and ODOM, ARCHIE M., Associate Judge, concur.

. Section 903.28, Fla.Stat., F.S.A.